DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, the claim includes the limitation “each of the plurality of first positioning pieces defines a first fixing hole. It is unclear how something can be both a piece and a hole. For purposes herein, the examiner reads the limitation as “each of the plurality of first positioning pieces incorporates a first fixing hole.” 
Likewise, in re claim 1, the claim includes the limitations “a fourth fixing hole is provided at a side wall of the second positioning hole” and “the second positioning hole is communicated with the fourth fixing hole.” It is unclear what is meant by these limitations. For purposes herein, the examiner reads the limitations as “the second positioning hole and fourth positioning hole intersect”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao (US 9,975,565).
In re claim 1, Liao discloses a base (41) and a fixing seat (40) for fixing a plurality of screen box bodies therebetween (intended use); the base comprising: a carrying surface (large recessed portion of tray 41), and a plurality of first positioning pieces on the carrying surface (the portion of tray through which rod 13b goes through1), wherein each of the plurality of first positioning pieces defines a first fixing hole (the hole in the portion of which rod); and the plurality of first positioning pieces are spaced from each other (fig. 2); at least one caster arranged on a side of the base facing away from the 
In re claim 21, Liao teaches the fixing seat further comprises a plurality of second fixing portions  each of the second fixing portions is connected with the receiving portion and arranged correspondingly to each of the first fixing portions, a fifth positioning hole is formed on the side of each of the second fixing portions away from the receiving portion (portion where tray 40 intersects with rods 13a, 14a and hole through which rods intersect – see interpretation from 112 above).
Allowable Subject Matter
Claims 3-5, 8, 14, 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614